IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

RICO JUHWAN HUDSON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-0734

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 4, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original
Jurisdiction.

Rico Juhwan Hudson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition alleging ineffective assistance of appellate counsel is dismissed as

successive. See Fla. R. App. P. 9.141(d)(6)(C).

ROBERTS, C.J., LEWIS and WINSOR, JJ., CONCUR.